Citation Nr: 0503862	
Decision Date: 02/14/05    Archive Date: 02/22/05

DOCKET NO.  03-22 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for albuminuria.  

2.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for degenerative joint disease of the knees.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

The veteran served on active duty from June 1959 to May 1963. 

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma 
(the RO).

The issue of whether new and material evidence has been 
submitted to reopen a previously denied claim of entitlement 
to service connection for degenerative joint disease of the 
knees is addressed in the REMAND below and is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, 
D.C.

Issue not on appeal

In a February 2004 rating decision, the RO denied entitlement 
to service connection for myopathy to include restless leg 
syndrome and entitlement to service connection for 
generalized osteoarthritis, to include hips and ankles.  To 
date, the veteran has not filed a notice of disagreement as 
to these decisions.  Therefore, these issues are not 
currently in appellate status, and accordingly they will not 
be addressed in this decision.


FINDING OF FACT

On November 18, 2004, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
veteran that he requested that his appeal regarding the issue 
of entitlement to service connection for albuminuria be 
withdrawn.




CONCLUSION OF LAW

The criteria for withdrawal of the veteran's appeal as to the 
issue of entitlement to service connection for albuminuria 
have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.204 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

1.  Entitlement to service connection for albuminuria.  

On November 18, 2004, the Board received a statement signed 
by the veteran wherein he stated that he wished to withdraw 
his appeal regarding the issue of entitlement to service 
connection for albuminuria.  The veteran stated "The claim 
for albuminuria should be dropped, as I don't have any kind 
of problem, and haven't since boot camp."  

The Board notes that prior correspondence from the veteran (a 
VA Form 9 submitted in July 2003) brought into question 
whether he had ever sought service connection for this 
disability in the first place.  In any event, the issue was 
certified by the RO as being on appeal in a May 2004 VA Form 
8.   

A substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  The veteran's 
November 2004 statement has satisfied the requirements for 
withdrawal of his appeal.  See 38 C.F.R. § 20.204 (2004).

Under 38 U.S.C.A. § 7105, the Board many dismiss any appeal 
which fails to allege Specific error of fact or law in the 
determination being appealed.  Due to the veteran's 
withdrawal of his appeal as to the issue of entitlement to 
service connection for albuminuria, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed without 
prejudice.


ORDER

The appeal as to the issue of entitlement to service 
connection for albuminuria is dismissed.


REMAND

2.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for degenerative joint disease of the knees.  

Reason for remand

Hearing request

In October 2004, a letter was sent to the veteran by the 
Board, with a copy to his representative, informing him that 
a substantive appeal as to the issue of whether new and 
material evidence has been submitted to reopen a claim of 
entitlement to service connection for degenerative joint 
disease of the knees may not have been timely filed and might 
have to be dismissed.  The veteran was given 60 days to 
submit argument or evidence as to the timeliness of his 
appeal.  In a Substantive Appeal Response Form, dated and 
received in November 2004, the veteran requested a Travel 
Board hearing regarding this issue.  

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following:

VBA should schedule the veteran for a 
Travel Board hearing in accordance with 
applicable procedures.  The veteran 
should be provided with notice as to the 
time and place to report for said 
hearing.  If the veteran no longer 
desires the hearing, or does not desire 
to wait for the hearing, the request 
should be withdrawn in writing at the RO.

The purpose of this REMAND is to ensure that the veteran is 
afforded all due process of law. The Board intimates no 
opinion, either factual or legal, as to the ultimate 
conclusion warranted in this case.  No action is required by 
the veteran until he is contacted.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


